Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings filed on 12/23/2019, has been accepted for examination.  

Claim Objections
The word “particle detector module” in various claims within claims 1-20 is/are objected to because the drawing to the specification depicted “particle detector”. Appropriate correction is required. For examination purposes the examiner has assumed that the applicant mean particle detector.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a particle detector module” in various claims within claims 1-20. The claim limitation “a particle detector module” is expressed in functional terms coupled to a generic placeholder (e.g., "module for,") that does not connote structure and therefore invokes treatment under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainer (2009/0299655 A1).

Regarding claim 1, Trainer discloses a portable communication is device methods and apparatus utilizing multiple detectors to measure properties related to light scattered by particles(see abstract, [pars. 0003-4]) (figs. 1-128), the device comprising: 
detectors/heterodyne detection 110, 111, 112, and 113 include(s) one or more optical detectors configured to generate an analog signal in response to a change scattered forward or backward directions [pars. 0150-151, 0153-154 and 0167 and 0430]; and 
a computer is an application-specific integrated circuit (ASIC) comprising: 
an analog-to-digital converter (ADC) circuit configured to convert the analog signal to a digital signal [pars. 0175, 0177, 0181]; 
(fig. 47) provides a depicted block diagram of a system for measurement of time delay [pars. 0060] that implied a digital delay circuit  and [par. 0353] a memory which a digital delay circuit  to store the digital signal for a predetermined time interval; 
detectors/heterodyne detection 110, 111, 112, and 113 include(s) a particle detector module configured to analyze the digital signal and generate an enable signal upon detecting a particle signature in the digital signal [pars. 0209, 0113 and 0115]; and 
computer [pars. 0175, 0177, 0181] is a processor coupled to the digital delay circuit and configured to start processing the digital signal in response to the enable signal, wherein the particle is illuminated via a light source light source 6711 [pars. 0150, 0370].
For the purposes of clarity, processor/computer is considered as a programmable machine that performs high-speed processing of numbers, as well as of text, graphics, symbols, and sound. Computers generally contain a central processing unit (CPU) that interprets and executes instructions; input devices, such as a keyboard and a mouse, through which data and commands enter the computer; memory that enables the computer to store programs and data; and output devices, such as printers 

As to claim 14, Trainer teaches of a portable communication device is device methods and apparatus utilizing multiple detectors to measure properties related to light scattered by particles(see abstract, [pars. 0003-4]) (figs. 1-128), the device comprising: 
detectors/heterodyne detection 110, 111, 112, and 113 include(s) one or more optical detectors configured to generate a first signal in response to a change in one of an intra-cavity or an emitted optical power of a light source due to a light backscattered from a particle scattered forward or backward directions [pars. 0150-151, 0153-154 and 0167 and 0430]; and 
a computer is an application-specific integrated circuit (ASIC) comprising: programmable amplifiers [pars. 0175, 0188] is an amplifier circuit configured to receive the first signal from the optical detector and to generate a second signal [pars. 0175, 0177, 0181];  
Fig. 4-6 provides a schematic diagram of an envelope detector and Figs. 5-6 discloses plurality of envelope detector configured to detect one or more envelopes of the second signal and to generate an envelope signal [pars. 0009 and 0167]; 
programmable amplifiers [pars. 0175, 0188] is an amplifier configured to receive the envelope signal and to generate a voltage signal; 
a comparator circuit configured to compare the voltage signal with a threshold voltage and generate an enable signal, in response to the voltage signal exceeding the threshold voltage [pars. 0187, 0189-190 and 0264]; and 
optical mixing process and/or beamsplitter 9613 includes a mixed-signal circuit including an analog-to-digital converter (ADC) circuit and a dedicated processor/computer [pars. 0175, 0177, 0181] and configured to use the enable signal to reduce power consumption of the ADC circuit or the dedicated processor [pars. 0179 and 0415], wherein the particle is illuminated via a light source light source 6711 [pars. 0150, 0370]
As to claims 15-20, Trainer further discloses a structure that is use in a device/system that is implementing limitations such as, wherein the one or more envelopes detector of the second signal comprise a positive envelope and a negative envelope [par. 0189], wherein the envelope signal comprises a differential envelope signal, and wherein the amplifier comprises a differential amplifier programmable amplifiers [pars. 0175, 0188] (claim 15); wherein the mixed-signal circuit included in optical mixing process and/or beamsplitter 9613 comprises: an analog delay circuit configured to receive the voltage signal and generates a delayed signal; and the ADC circuit [pars. 0175, 0177, 0181] configured to convert the delayed signal into a digital signal for processing by the dedicated processor/computer [pars. 0175, 0177, 0181](claim 16); wherein the ADC circuit is in a standby mode and is enabled by the enable signal [pars. 0175, 0177, 0181] (claim 17); wherein the mixed-signal circuit optical mixing process and/or beamsplitter 9613 comprises: the ADC circuit configured to convert the voltage signal into a digital signal [pars. 0175, 0177, 0181]; and (fig. 47) provides a depicted block diagram of a system for measurement of time delay [pars. 0060] that implied a digital delay circuit and/or [par. 0353] a memory a digital delay circuit to store the digital signal (claim 18); wherein the mixed-signal circuit included in optical mixing process and/or beamsplitter 9613 further comprises the dedicated processor/computer [pars. 0175, 0177, 0181], wherein the dedicated processor/computer is in a standby mode and is enabled by the enable signal [pars. 0175, 0177, 0181] (claim 19); and wherein the one or more envelopes of the second signal included in the plurality of envelope detector of Figs. 5-6 comprise one of a positive envelope or a negative envelope [pars. 0009, 0167, and 0189], and wherein the amplifier programmable amplifiers [pars. 0175, 0188] comprises a single- ended amplifier (claim 20).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainer (2009/0299655 A1) in view of Redfern (2005/0286649 A1).

As to claims 2 -7, Trainer teaches of the features of claim 1, comprising a computer as an application-specific integrated circuit (ASIC) comprising an analog-to-digital converter (ADC) circuit configured to convert the analog signal to a digital signal [pars. 0175, 0177, 0181]; Trainer also teaches of implementing Fourier transform algorithms to generate image/signal measured by detector array of the particle [pars. 0324, 0358 and 0401].
Trainer fail to explicitly specify the constructional/structural changes in the device of claim 1, as that claimed by Applicants claims 2-7, such as, wherein the computer include(s) and/or  further comprising an analog front-end (AFE) circuit configured to condition the analog signal for digital conversion by the ADC (claim 2); wherein the predetermined time interval comprises a dynamically variable time interval that is programmable and can be set to a suitable value based on particle characteristics, wherein the particle characteristics include at least a longest anticipated travel time of the particle in a sensing volume associated with the optical detector (claim 3); wherein the digital delay circuit is configured to receive a release signal from the particle detector module and to release the digital signal to the processor upon receipt of the release signal (claim 4); wherein the processor/computer is automatically disabled after processing the digital signal (claim 5); wherein the processor/computer is in a standby mode before receiving the enable signal, and wherein the processor/computer is enabled by the enable signal for a preset time interval (claim 6); and wherein the /computer comprises a dedicated processor configured to perform a fast-fourier transform (FFT) algorithm to generate a frequency-domain characteristic of the digital signal (claim 7).
Redfern teaches of communication device a DSL modem 30 includes digital transceiver 60, which is coupled to host interface 62 for communicating with a host computer, network switch fabric, network element such as a router, or the like, depending on the application. Wherein in an example shown in (fig. 4), digital transceiver 60 is connected to a single instance of analog front end 64, which in turn couples to communications loop (or channel) LP,, further Redfern teaches in FIG. 5, that the modem 30 includes analog-to-digital converter (ADC), wherein the (ADC) is preferably realized, in hardware, within analog front end 64 of FIG. 4, for example. Including implementing Fourier Transform (DFT) function [pars. 0039-40 and 0045].
It would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify Trainer device of claim 1 communication system/device by the constructional changes of claims 2-7 in order to provide a much more accurate communication (Redfern, [par. 0055]) between each elements working together as a system and/or as a single/one unit to perform one overall function quickly measuring the scattering properties of particle within sample cell, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
Therefore, it would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify Trainer device of claim 1 by the constructional changes of claims 2-7 in order to provide a much more accurate 

As to claim 8, Trainer teaches of a portable communication device is device methods and apparatus utilizing multiple detectors to measure properties related to light scattered by particles(see abstract, [pars. 0003-4]) (figs. 1-128), the device comprising: 
detectors/heterodyne detection 110, 111, 112, and 113 include(s) one or more optical detectors configured to generate an analog signal in response to a change in one of an intra-cavity or an emitted optical power of a light source due to a light backscattered from a particle scattered forward or backward directions [pars. 0150-151, 0153-154 and 0167 and 0430]; and 
a computer is an application-specific integrated circuit (ASIC) [pars. 0175, 0177, 0181] comprising: plurality of analog-to-digital converter (A/D) as can be seen in depicted (fig. 5) include(s) a first analog-to-digital converter (ADC) circuit configured to convert the conditioned analog signal to a first digital signal in response to receiving an enable signal;  and a second ADC circuit configured to convert the analog signal to a second digital signal in response to receiving the enable signal [pars. 0175, 0177, 0181, 0264, 0273, 0314, 0322 and 0342]; and detectors/heterodyne detection 110, 111, 112, and 113 include(s) a particle detector module configured to analyze the [pars. 0209, 0113 and 0115]; wherein the particle within sample cell/cavity is illuminated via a light source light source 6711 [pars. 0150, 0370] and the first ADC circuit included in the plurality of analog-to-digital converter (A/D) is intended to be in a standby mode before receiving the enable signal.
Trainer fail to explicitly specify the constructional/structural changes in the device of claim 8, as that claimed by Applicants wherein the computer an application-specific integrated circuit (ASIC) include(s) and/or comprising an analog front-end (AFE) circuit configured to condition the analog signal for digital conversion.
Redfern teaches of communication device a DSL modem 30 includes digital transceiver 60, which is coupled to host interface 62 for communicating with a host computer, network switch fabric, network element such as a router, or the like, depending on the application. An example shown in (fig. 4), digital transceiver 60 is connected to a single instance of analog front end 64, which in turn couples to communications loop (or channel) LP,, further Redfern teaches in FIG. 5, that the modem 30 includes analog-to-digital converter (ADC), wherein the (ADC) is preferably realized, in hardware, within analog front end 64 of FIG. 4, for example. Including implementing Fourier Transform (DFT) function [pars. 0039-40 and 0045].
It would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify Trainer device of claim 8 communication system/device by the constructional changes of claim 8 such as, wherein an analog front-end (AFE) circuit configured to condition the analog signal for digital conversion in order to provide a much more accurate communication (Redfern, [par. 0055]) between 
Therefore, it would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify Trainer device of claim 1 by the constructional changes of claim 8 in order to provide a much more accurate communication (Redfern, [par. 0055]) and in order to improve timing recovery and correction for timing errors at the receiver, and between each elements working together as a system and/or as a single/one unit to perform one overall function quickly measuring the scattering properties of particle within sample cell, as per teaching of (Redfern, [par. 0062]).

As to claims 9-13, Trainer teaches of the features of claim 1, comprising a computer as an application-specific integrated circuit (ASIC) comprising an analog-to-digital converter (ADC) circuit configured to convert the analog signal to a digital signal [pars. 0175, 0177, 0181]; Trainer also teaches of implementing Fourier transform algorithms to generate image/signal measured by detector array of the particle [pars. 0324, 0358 and 0401].
Trainer fail to explicitly specify the constructional/structural changes in the device of claim 8, as that claimed by Applicants claims 9-13, such as, wherein the computer include(s) and/or further comprising a processor coupled to the first ADC circuit, wherein the processor comprises a dedicated processor configured to perform a fast-and further comprising an analog delay circuit coupled between the AFE circuit and the first ADC circuit (claim 13).
Redfern teaches of communication device a DSL modem 30 includes digital transceiver 60, which is coupled to host interface 62 for communicating with a host computer, network switch fabric, network element such as a router, or the like, depending on the application. An example shown in (fig. 4), digital transceiver 60 is connected to a single instance of analog front end 64, which in turn couples to communications loop (or channel) LP, further Redfern teaches in FIG. 5, that the modem 30 includes analog-to-digital converter (ADC), wherein the (ADC) is preferably realized, in hardware, within analog front end 64 of FIG. 4, for example. Including implementing Fourier Transform (DFT) function [pars. 0039-40 and 0045].
It would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify Trainer device of claim 8 communication system/device by the constructional changes of claims 9-13 in order to provide a much more accurate communication (Redfern, [par. 0055]) between each elements working together as a system and/or as a single/one unit to perform one overall function quickly measuring the scattering properties of particle within sample cell, since it has been held 
Therefore, it would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify Trainer device of claim 8 by the constructional changes of claims 9-13 in order to provide a much more accurate communication (Redfern, [par. 0055]) and in order to improve timing recovery and correction for timing errors at the receiver, and between each elements working together as a system and/or as a single/one unit to perform one overall function quickly measuring the scattering properties of particle within sample cell, as per teaching of (Redfern, [par. 0062]).


 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art portable communication device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886